 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDSierraElectric,Inc.andPerryLeeNielson,Petitioner,andUnitedRubber,Cork,Linoleumand Plastic Workers of America,AFL-CIO, LocalUnion No. 335. Case 21-UD-108June 9, 1969DECISION AND CERTIFICATION OFRESULTSBY MEMBERSFANNING, BROWN, AND ZAGORIAPursuant to a stipulation for certification uponconsent election a deauthorization election by secretballot was conducted on January 7, 1969, among theemployees in an appropriate unit. The ballots werecounted on January 17, 1969,' and the tally showedthat of the 135 eligible unit employees only 75 castballots,51 employees voting for withdrawing theunion-shop authorization of the Union, 24 votingagainstthedeauthorization.Thereafter,thePetitionerfiledtimelyobjectionstoconductaffecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,the Regional Directorconductedan investigation and, onFebruary 12,1969, issued and duly served upon the parties hisReport on Objections in which he recommendedthat the objections be sustained. Thereafter, theUnion filed timely exceptions to the RegionalDirector'sReport on Objections and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner asserts that employees in abargaining unit covered by an agreement betweentheirEmployer and the Union, made pursuant toSection8(a)(3)of the Act, desire that suchunion-shop authorization be rescinded.3.The Petitioner'sobjectionsweredirectedprincipally at a notice which was mailed by theUniontounit employeeson Friday, January 3.1969, and was received by some of the voters onSaturday, January 4 and by the remainder onMonday, January 6. In this- notice the Unionrequestedtheemployeestovote"No" or,preferably,torefrainfromvotinginthedeauthorization election. The notice stated that if'Immediately after theelection theballots were impounded pending anappeal to the General Counsel regarding the Regional Director's refusal toissue a complaint upon charges filedby the Union. That casewas closedon January13, 1969.the Union were to lose the deauthorization election,itsInternational would withdraw its charter, therewould be no union at the plant, and there would benounioncontract.TheRegionalDirector'sinvestigationdisclosedthattheUnion'srepresentativesmadeoralstatementstotheemployees to the same effect as the messageconveyed in the notice mailed to their homes and, inaddition, represented to the employees that after theUnion left the plant and there was no contract theEmployer could take any action it pleased, includingchanging the pay rates.TheRegionalDirectordetermined that theUnion's preelection statements had the effect ofpresenting the employees with a choice differentfrom that contemplated under Section 9(e)(1) of theAct, and thus would tend to defeat the purpose andintent of the right granted to employees under thissection.He concluded, therefore, that the Union'sconductindistributingthisletterconstitutedinterferencewith the election and would have acoercive impact on the exercise of a free choice inthe referendum. Accordingly, he recommended thatthe objections be sustained. We do not agree.The Union in its exceptions had advanced theposition that if the union-security provision weredeleted from the contract, the membership of theUnionwouldundoubtedlydecline,andmight,indeed,declinetosuchanextentthatitsInternational would no longer find it in its own bestinterest to service the Union and might very wellwithdraw the charter due to lack of membership.We note that the truthfulness of the possibilitiesadvanced in these assertions has not been challengedby theRegional Directoror the Petitioner. Underthese circumstances, we view the Union's preelectionstatements as merely clarifying for the employeesthe actual issues in the election by pointing to aresultwhichwellmightemergefromthecontemplateddeauthorizationelection.Inouropinion, the preelection notice and statements of theUnion to which Petitioner has objected containcustomary and legally unobjectionable electioneeringmatter.We find, therefore, contrary to the RegionalDirector that the voters were not prevented fromcomprehending the question upon which they werevoting,and that they were not precluded fromexpressing a free choice in the referendum.Accordingly, as we find merit in the Union'sexceptions, we do not adopt the recommendation oftheRegionalDirector.Therefore,we herebyoverrule the objections of the Petitioner, and weshall certifythe resultsof the election.CERTIFICATION OF RESULTSUpon the basis of the tally of ballots, and theentire record in the case, the Board certifies that:1.A majority of the employees eligible to vote intheunitdescribedbelowhavenotvoted todeauthorize the agreement made between the United176 NLRB No. 63 SIERRAELECTRICRubber,Cork,Linoleum and PlasticWorkers ofAmerica,AFL-CIO, Local Union No. 355 andSierraElectric,Inc.,Gardena,California,requiringmembershipinsuch labor organization as aconditionofemployment,inconformitywithSection 8(a)(3) of the Act, asamended.2.The appropriatebargaining unit inwhich theelection was conducted under Section9(e)(1) of the495Act comprises:Allproductionandmaintenanceemployees, leadmen,leadwomen, shipping andreceiving employees,and truckdrivers,at Employer'splant,15100SouthFiguereaStreet,Gardena,California;excludingofficeclericalemployees,draftsmen and supervisory employees with authorityto hire,promote,discharge,discipline or otherwiseeffectchanges in the status of employees oreffectivelyrecommend such action.